DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 8 – 13 have been cancelled previously. Claims 1, 24, 25, and 27 have been amended. Claims 2 – 7. 14 – 23, and 26 are as previously presented. Therefore, claims 1 – 7 and 14 – 27 are currently pending and have been considered below.

Claim Objections
Claim 27 is objected to because of the following informalities: claim 27 recites, “the weld bead.” Examiner suggests replacing with “a weld bead formed by the arc welding method of claim 1” to establish proper antecedent basis. Appropriate correction is required.

Response to Amendment
	The amendment filed on 9/20/2022 has been entered. Applicant’s amendment overcomes the claim objections and the 112(b) rejection set forth in the Office action dated 6/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 17, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber (US 2009/0026188) in view of Yonker (US 4,987,288) and Izutani et al. (US 2015/0027995).
Regarding claim 1, Schorghuber discloses an arc welding method (“the welding process is defined by the cyclic alternation of an arc phase and a short-circuit phase” [Abstract]), comprising: 
welding a workpiece while controlling feeding of a welding wire in a moving direction (“during an electric arc phase, a welding wire is moved in the direction of a workpiece until contacting the workpiece, subsequently, after the formation of a short-circuit and during the short-circuit phase, the wire transport is reversed and the welding wire is moved away from the workpiece” [0001]), 
wherein the welding is performed using the welding wire and a gas comprising Ar (“a protective gas such as, for instance, ... argon” [0034]), at a frequency, in the moving direction of the welding wire (“the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016]).

Schorghuber does not expressly disclose wherein the frequency is in a range of from 35 to 160 Hz. Rather, as stated above, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency is in a range of from 35 to 160 Hz. Schorghuber states, a “user will be able to quickly find out the optimum movement frequency for the respective workpiece to be processed” [0016]. This indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Schorghuber does not expressly disclose wherein the workpiece is a steel sheet, or wherein the welding wire consists of Fe, C, inevitable impurities, and, in mass%: 
Si in a range of from 0.2 to 0.6%; 
Mn in a range of from 0.2 to less than 1.1%; 
S in a range of from 0.01 to 0.05%; and 
optionally, Al in a range of from 0.1 to 0.5%, 
optionally, Mo in a range of from 0.1 to 2.0%, 
optionally, Ti in 0.3% or less; and 
optionally, Cu in 0.4% or less.

Yonker is directed toward arc welding [Title]. Yonker discloses performing arc welding on a steel workpiece (“gas metal arc welding of steels” [Col. 1, lines 5-6]). Yonker discloses a welding wire consisting of Fe (“iron based filler wire” [Col. 2, line 29]), C (“about 0.05 to 0.09 weight percent carbon” [Col. 2, lines 37-38]), inevitable impurities (inevitable impurities are necessarily present; additionally, Yonker discloses “0.00 to 0.025 weight percent phosphorus” [Col. 2, lines 39-40]; Applicant’s specification indicates that phosphorous is considered an inevitable impurity (see, for example, Applicant’s specification at [0030]); furthermore, Yonker indicates that the weight percent of phosphorus can be as low as 0.00), and, in mass%: 
Si in a range of from “0.70 to 1.00 weight percent silicon” [Col. 2, line 39]; 
Mn in a range of from “1.10 to 1.40 weight percent manganese” [Col. 2, lines 38-39]; 
S in a range of from 0.01 to 0.05% (“0.00 to 0.025 weight percent sulfur” [Col. 2, lines 40-41]); and 
optionally, Al in a range of from 0.1 to 0.5%, optionally, Mo in a range of from 0.1 to 2.0%, optionally, Ti in 0.3% or less; and optionally, Cu in 0.4% or less (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the workpiece is a steel sheet, or wherein the welding wire consists of Fe, C, inevitable impurities, and, in mass%: Si in a range of from 0.70 to 1.00%; Mn in a range of from 1.10 to 1.40%; S in a range of from 0.01 to 0.05%; and optionally, Al in a range of from 0.1 to 0.5%, optionally, Mo in a range of from 0.1 to 2.0%, optionally, Ti in 0.3% or less; and optionally, Cu in 0.4% or less. Schorghuber does not expressly state the composition of the welding wire utilized in the arc welding method. Yonker states that the welding wire with the described composition is relatively low-cost, results in improved deoxidation, reduces the potential for weld deposit hot cracking, improves fatigue properties and appearance, and reduces splatter, as compared to prior art welding wires [Col. 2, line 60 – Col. 3, line 18]. Therefore, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed above.

As stated above, Yonker discloses wherein the mass percentage of Si is “0.70 to 1.00 weight percent silicon” [Col. 2, line 39], and wherein the mass percentage of Mn is “1.10 to 1.40 weight percent manganese” [Col. 2, lines 38-39]. However, Applicant’s claimed invention recites “Si in a range of from 0.2 to 0.6%” and “Mn in a range of from 0.2 to less than 1.1%.”
Therefore, Yonker does not expressly disclose wherein the mass percentage of Si is in a range of from 0.2 to 0.6%, and wherein the mass percentage of Mn is in a range of from 0.2 to less than 1.1%.

Izutani is directed toward a welding wire used for arc welding [Abstract]. Izutani discloses an iron-based welding wire comprising Si in a range of “0.40 to 0.90% by Mass” [0066], and Mn in a range of “0.20 to 1.50% by Mass” [0067]. Izutani states the following regarding Si: “Si is an effective deoxidizing agent, and is an element indispensable for deoxidizing a welding metal. If the Si content is less than 0.40% by mass, the deoxidizing effect is damaged and the metal is lowered in surface tension. Thus, porosity defects such as pits and blowholes are easily generated. Further, Si has a feature that if the Si content is made lower, the electric resistance of the wire becomes lower. As the electric resistance of the wire becomes lower, the wire is less easily melted (the electric resistance heat becomes lower) so that a necessary welding current becomes larger. As a result, the arc power becomes higher so that porosity defects such as pits and blowholes can be restrained. If the Si content is more than 0.90% by mass, slags are generated in a large amount in the surface of the bead. Thus, the Si content is set into the range of 0.40 to 0.90% by mass” [0067]. Additionally, Izutani states the following regarding Mn: “Mn is an effective deoxidizing agent as in Si, and is an element bondable easily to S. If the Mn content is less than 0.20% by mass, its deoxidizing and desulfurizing effects are damaged and the wire makes a welding metal low in surface tension. Thus, porosity defects such as pits and blowholes are easily generated. On the other hand, if the Mn content is more than 1.50% by mass, a thin oxidized film that is not easily peeled is generated on the bead surface. Thus, the Mn content is set into the range of 0.20 to 1.50% by mass” [0068].
Therefore, Izutani teaches that Si and Mn are result effective variables. That is, Izutani teaches that the mass percentage of Si affects the deoxidizing of the welding metal, and also affects the amount of slag generated in the weld bead. Additionally, Izutani teaches that the mass percentage of Mn affects the deoxidizing and desulfurizing of the welding metal, and also affects the formation of a thin oxidized film that is not easily peeled.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Si in a range of from 0.2 to 0.6%, and Mn in a range of from 0.2 to less than 1.1%. One of ordinary skill in the art would be motivated to adjust the Si content of Yonker’s welding wire from “0.70 to 1.00 weight percent silicon” to 0.2 to 0.6%, given Izutani’s teaching that a relatively-large amount of Si can undesirably result in large amounts of slag being generated in the weld bead. In other words, Izutani teaches that lowering the amount of Si results in advantageously reducing the amount of slag. Additionally, one of ordinary skill in the art would be motivated to adjust the Mn content of Yonker’s welding wire from “1.10 to 1.40 weight percent manganese” to 0.2 to less than 1.1%, given Izutani’s teaching that a relatively-large amount of Mn can undesirably result in a thin oxidized film that is not easily peeled being generated on the bead surface. In other words, Izutani teaches that reducing the amount of Mn results in advantageously reducing the potential for formation of an undesirable thin oxidized film that is not easily peeled. The courts have that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP § 2144.05-II-A.

Regarding claim 2, Schorghuber does not expressly disclose wherein the Al, the Mo, the Ti, and/or the Cu is present in the welding wire.
Yonker discloses wherein the Al, the Mo, the Ti, and/or the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al, the Mo, the Ti, and/or the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.

Regarding claim 5, Schorghuber does not expressly disclose wherein the frequency of the welding is in a range of from 45 to 130 Hz in the moving direction of the welding wire.
However, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency of the welding is in a range of from 45 to 130 Hz in the moving direction of the welding wire. As described in the rejection of claim 1, Schorghuber indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Regarding claim 6, Schorghuber does not expressly disclose wherein the frequency of the welding is in a range of from 70 Hz to 110 Hz in the moving direction of the welding wire.
However, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency of the welding is in a range of from 70 Hz to 110 Hz in the moving direction of the welding wire. As described in the rejection of claim 1, Schorghuber indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Regarding claim 17, Schorghuber does not expressly disclose wherein the Cu is present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.

Regarding claim 26, Schorghuber does not expressly disclose wherein the frequency of the welding is in a range of from 75 to 160 Hz in the moving direction of the welding wire.
However, Schorghuber discloses wherein “the movement frequency is set between 1 Hz and 150 Hz, preferably between 30 Hz and 70 Hz” [0016].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the frequency of the welding is in a range of from 75 to 160 Hz in the moving direction of the welding wire. As described in the rejection of claim 1, Schorghuber indicates that the selected frequency depends on the workpiece to be processed. Schorghuber also states, “[t]he frequency of the melt bath vibration can be selectively influenced through the movement frequency of the welding wire. By choosing a low movement frequency, the natural vibration of the melt bath can be strongly reduced in a simple manner so as to avoid weld spatter. Similarly, an increase of the movement frequency will lead to an increase in the natural vibration of the melt bath and, hence, improve the gap bridging ability in an advantageous manner. It is, thus, feasible, by the adjustment of the movement frequency, to enforce a selective excitation of the vibration of the melt bath” [0017]. It would have been obvious to one of ordinary skill in the art to select a frequency that reduces or avoids weld spatter, and/or improves gap bridging ability as desired. Furthermore, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Regarding claim 27, Schorghuber / Yonker / Izutani does not expressly disclose wherein at least 50 mass% of slag, based on total slag mass produced in the welding, is agglomerated in a crater at an end of the weld bead.
However, the courts have held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1. Therefore, the limitation, “wherein at least 50 mass% of slag, based on total slag mass produced in the welding, is agglomerated in a crater at an end of the weld bead,” is not given patentable weight. Furthermore, Examiner notes that, as described in the rejection of claim 1, Izutani teaches that the mass percentage of Si affects the amount of slag generated in the weld bead. This further indicates that the limitation of claim 27 is the intended result of the process steps recited in claim 1.

Claims 3, 14, 16, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker / Izutani in view of Nishi et al. (US 3,258,842).
Regarding claim 3, Schorghuber / Yonker / Izutani do not expressly disclose wherein the S and Al in the welding wire satisfy a content relationship: 0.3 ≤ S x 10 + Al ≤ 0.7. Rather, Yonker discloses wherein 0.0 ≤ S x 10 + Al ≤ 0.25. That is, the welding wire described in Yonker includes “0.00 to 0.025 weight percent sulfur” [Col. 2, lines 40-41], and does not include aluminum.
However, Schorghuber acknowledges that aluminum is included in similar welding wires, and that aluminum was considered an “expensive additive” that could be included to when welding “oily or dirty steels” [Col. 1, lines 25-29].
Nishi is directed toward a gas-shielded arc welding method [Title]. Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C). The mass percentages of S and Al satisfy 0.3 ≤ S x 10 + Al ≤ 0.7. Specifically, S x 10 + Al = 0.41 for Wire C.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the S and Al in the welding wire satisfy a content relationship: 0.3 ≤ S x 10 + Al ≤ 0.7.  Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Regarding claim 14, Schorghuber / Yonker / Izutani does not expressly disclose wherein the Al is present in the welding wire.
Nishi discloses wherein the Al is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14].

Regarding claim 16, Schorghuber / Yonker / Izutani does not expressly disclose wherein the Ti is present in the welding wire.
Nishi discloses wherein the Ti is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Ti is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Regarding claim 19, Schorghuber / Yonker / Izutani does not expressly disclose wherein the Al and the Ti are present in the welding wire.
Nishi discloses wherein the Al and the Ti are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Ti are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Regarding claim 20, Schorghuber / Yonker / Izutani does not expressly disclose wherein the Al and the Cu are present in the welding wire. However, Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
Nishi discloses wherein the Al and the Cu are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Cu are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14].

Regarding claim 23, Schorghuber / Yonker / Izutani does not expressly disclose wherein the Al, the Ti, and the Cu are present in the welding wire. However, Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
Nishi discloses wherein the Al, the Ti, and the Cu are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al, the Ti, and the Cu are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker / Izutani in view of Kawamoto et al. (US 2014/0202993).
Regarding claim 4, Schorghuber / Yonker / Izutani do not expressly disclose wherein the steel sheet has a thickness in a range of from 0.6 to 5 mm.
Kawamoto is directed toward an arc welding method utilizing a welding wire [0002]. Kawamoto discloses wherein a steel sheet has a thickness in a range of from 0.6 to 5 mm (“steel sheets having a thickness of 1.6 mm” [0008]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the steel sheet has a thickness in a range of from 0.6 to 5 mm. This allows for welding a steel sheet having a desired thickness such that a desired end product is obtained.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker / Izutani in view of Nakamura et al. (US 2013/0078031).
Regarding claim 7, Schorghuber does not expressly disclose wherein the welding is performed at a welding current in a range of from 80 to 350 A as an average value thereof and a travel speed of 60 cm/min or more.
However, Schorghuber discloses, “the operating current 41 may, for instance, be 50 A to 500 A” [0052].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the welding is performed at a welding current in a range of from 80 to 350 A as an average value thereof. Schorghuber states, “[t]he welding current and/or the welding voltage are controlled during the arc phase in such a way that the welding rod melts, forming a droplet and that during the short-circuit phase a breaking of the short-circuit is suppressed by means of the welding current” [Abstract]. One of ordinary skill in the art would be able to select an appropriate current value that results in melting the welding rod/wire as desired without causing excessive heating to the welding rod/wire or the workpiece. Additionally, the courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP § 2144.05-I.
Nakamura is directed toward a method of welding including arc welding [0001]. Nakamura discloses welding of “steel plates” [0012] using an iron-based welding wire [0024], wherein welding is performed at a travel speed of 60 cm/min or more (“the welding speed may be from 100 to 120 cm/min” [0173].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein welding is performed at a travel speed of 60 cm/min or more. Nakamura discloses wherein the conditions of the welding “may be properly determined corresponding to the thickness of the steel plate etc.” [0173]. One of ordinary skill in the art would be motivated to select a travel speed that is appropriate to achieve the desired welding. Furthermore, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP § 2144.05-II-A.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker / Izutani in view of Nako et al. (US 2015/0314400).
Regarding claim 15, Schorghuber / Yonker / Izutani does not expressly disclose wherein the Mo is present in the welding wire.
Nako is directed toward a welding wire used in arc welding [0001]. Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Claims 18, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schorghuber / Yonker / Izutani / Nishi in view of Nako et al. (US 2015/0314400).
Regarding claim 18, Schorghuber / Yonker / Izutani do not expressly disclose wherein the Al and the Mo are present in the welding wire.
Nishi discloses wherein the Al is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)). Nishi further discloses that molybdenum can also be added to the welding wire "to further improve the characteristics of the welded part" [Col. 2, line 23-26]. However, Nishi does not expressly disclose the claimed range of the molybdenum.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Regarding claim 21, Schorghuber / Yonker / Izutani does not expressly disclose wherein the Al, the Mo, and the Ti are present in the welding wire. 
Nishi discloses wherein the Al and the Ti are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)). Nishi further discloses that molybdenum can also be added to the welding wire "to further improve the characteristics of the welded part" [Col. 2, line 23-26]. However, Nishi does not expressly disclose the claimed range of the molybdenum.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Ti are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Regarding claim 22, Schorghuber does not expressly disclose wherein the Al, the Mo, and the Cu are present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. Yonker states that the welding wire with the described composition is relatively low-cost, results in improved deoxidation, reduces the potential for weld deposit hot cracking, improves fatigue properties and appearance, and reduces splatter, as compared to prior art welding wires [Col. 2, line 60 – Col. 3, line 18]. Therefore, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed above.
Yonker does not expressly disclose wherein the Al and the Mo are present in the welding wire.
Nishi discloses wherein the Al is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nishi does not expressly disclose wherein the Mo is present in the welding wire.
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Regarding claim 24, Schorghuber does not expressly disclose wherein the welding wire has the Mo, the Ti, and the Cu are present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.
Nishi discloses wherein the Ti is present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Ti is present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Regarding claim 25, Schorghuber does not expressly disclose wherein the welding wire has the Al, the Mo, the Ti, and the Cu are present in the welding wire.
Yonker discloses wherein the Cu is present in the welding wire (“0.00 to 0.30 weight percent copper” [Col. 2, line 41]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Cu is present in the welding wire. As described in the rejection of claim 1, one of ordinary skill in the art would have been motivated to utilize a welding wire having the composition described in Yonker to achieve the benefits listed in the rejection of claim 1.
Nishi discloses wherein the Al and the Ti are present in the welding wire (Nishi discloses a welding wire containing Fe, C, 0.68% Si, 1.80% Mn, 0.010% P, 0.007% S, 0.150% Cu, 0.34% Al, and 0.23% Ti (see Table 1, Wire C)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Al and the Ti are present in the welding wire. Nishi discloses that the welding wire with the disclosed composition allows for obtaining "a tough deposited steel having a high notch-toughness" [Col. 1, lines 34-36], by utilizing nitride-producing elements (such as aluminum and titanium) in the welding wire, without requiring the use of nitrogen gas as a shielding gas. Nishi explains that the use of nitrogen as a shielding gas can undesirably produce pores in the deposited metal, but that it is desirable to produce metallic nitrides in the deposited metal in order to achieve a tough deposited metal. Nishi's inclusion of aluminum and titanium, which are nitride-producing metals, allows for desirably producing nitrides in the deposited metal without needing to use nitrogen as a shielding gas (wherein alternative shielding gases, such as argon and/or carbon dioxide, can be used instead, as disclosed by Nishi) [Col. 1, lines 14-40; Col. 1, line 65 - Col. 2, line 14]. 
Nako discloses a welding wire including molybdenum (“the Mo content is set to 2.0% or less” [0097]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the Mo is present in the welding wire. Nako states, “Mo is a useful element for improving the strength of the weld metal. When a Mo content is more than 2.0%, generation of retained austenite is suppressed and thus the required amount of retained austenite cannot be obtained. As a result, the resistance to hydrogen embrittlement of the weld metal deteriorates. Consequently, the Mo content is set to 2.0% or less” [0097].

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
On page 6, Applicant states:

    PNG
    media_image1.png
    182
    600
    media_image1.png
    Greyscale

However, Examiner has relied upon the Izutani reference in the present rejection of claim 1, in view of Applicant’s amendments. As described in the rejection of claim 1, one of ordinary skill in the art would be motivated to select a mass percentage of Si, such as Applicant’s claimed mass percentage of Si, that controls the amount of slag generated in the weld bead, as taught by Izutani.

Applicant further states:

    PNG
    media_image2.png
    254
    583
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    103
    583
    media_image3.png
    Greyscale

However, Examiner has relied upon the Izutani reference in the present rejection of claim 1, in view of Applicant’s amendments. As described in the rejection of claim 1, one of ordinary skill in the art would be motivated to select a mass percentage of Mo, such as Applicant’s claimed mass percentage of Mo, to reduce the potential for formation of an undesirable thin oxidized film that is not easily peeled, as taught by Izutani.

Applicant also states:

    PNG
    media_image4.png
    180
    595
    media_image4.png
    Greyscale

However, Yonker is directed toward an arc welding method, using an iron-based welding wire to weld steel sheets, which is in the same field of endeavor as Applicant’s invention, and is therefore considered analogous art. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).




Applicant further states:

    PNG
    media_image5.png
    105
    592
    media_image5.png
    Greyscale

However, this statement does not specifically point out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761